Case 2:19-cv-07909-RGK-AFM Document 23 Filed 01/19/21 Page 1 of 1 Page ID #:99

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:19-cv-07909-RGK-AFMx                                           Date: January 19, 2021
Title      Hugo Rivera v. Portfolio Recovery Associates, LLC, et al.



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge
                  Ilene Bernal                                             N/A
                  Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiff:                    Attorneys Present for Defendant:
                       N/A                                                  N/A


Proceedings (In Chambers): Order to Show Cause

       On or before January 28, 2021, Defendant Portfolio Recovery Associates, LLC shall show
cause why the Court should not grant Plaintiff’s motion to compel (ECF No. 21) and award
expenses to Plaintiff for Defendant’s violation of Local Rule 37-2.2 due to Defendant’s failure to
provide its portion of the joint stipulation to Plaintiff’s counsel and its failure to cooperate in
presentation of this motion to the Court as required by the Local Rules. See Local Rule 37-4.

        IT IS SO ORDERED.




                                                                                                    :
                                                                    Initials of Preparer           ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
